     Case 3:20-cv-00400-MMD-CLB Document 7 Filed 12/07/20 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                   ***

6     HEATH VINCENT FULKERSON,                            Case No. 3:20-cv-00400-MMD-CLB

7                                      Plaintiff,                        ORDER

8            v.

9     STATE OF NEVADA DEPARTMENT OF
      BUSINESS AND INDUSTRY, et al.,
10
                                  Defendants.
11

12          In this case, pro se Plaintiff Heath Vincent Fulkerson attempted to sue the Nevada
13   Department of Business and Industry and the Hartford Financial Insurance Group for
14   insufficiently paying out on purported worker’s compensation claims. In a prior order, the
15   Court dismissed Plaintiff’s Complaint, but granted Plaintiff leave to file an amended
16   complaint within 30 days. (ECF No. 5.) The Court explicitly stated in that order that, “if
17   Plaintiff fails to file an amended complaint within 30 days of the date of entry of this order,
18   the Court will dismiss this case in its entirety, with prejudice.” (Id. at 3.) To date, Plaintiff
19   has not filed an amended complaint. “Pursuant to Federal Rule of Civil Procedure 41(b),
20   the district court may dismiss an action for failure to comply with any order of the court.”
21   Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992); see also id. at 1260-63 (affirming
22   dismissal for failure to comply with an order requiring amendment of complaint). And as
23   a function of that power in this case, the Court will dismiss Plaintiff’s case with prejudice
24   because Plaintiff has not filed an amended complaint within the time provided by the
25   Court, despite the Court’s order that he must.
26          It is therefore ordered that this case is dismissed with prejudice.
27   ///
28   ///
     Case 3:20-cv-00400-MMD-CLB Document 7 Filed 12/07/20 Page 2 of 2


1          The Clerk of Court is directed to enter judgment accordingly and close this case.

2          DATED THIS 7th Day of December 2020.

3

4

5                                            MIRANDA M. DU
                                             CHIEF UNITED STATES DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28



                                                2
